department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list legend taxpayer a decedent b financial_institution c irad court e date date2 date date4 dear this letter is in response to your request dated date from your authorized representative in which you request rulings under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b whose date of birth was date died on date not having attained the age of decedent was survived by his wife taxpayer a whose_ date of birth is date at the time of his death decedent b maintained ira d with financial_institution c decedent designated his estate as the beneficiary of his interest in ira d decedent b's last will and testament will designates taxpayer a his wife as the sole exec jtor of his estate taxpayer a was appointed sole executor of the estate by court e on date article of the will provides in part that after payment of debts funeral and administrative expenses the remainder of decedent b's estate is to be distributed to taxpayer a taxpayer a in her capacity as sole executor and as sole beneficiary of decedent b's estate intends to receive the proceeds of ira d and distribute those proceeds to herself in accordance with the terms of decedent b's will after receipt of the ira proceeds taxpayer a intends to roll over those proceeds into an individual_retirement_account ira set up and maintained in her name within days of receipt of such proceeds based on the facts and representations taxpayer a requests the following rulings that taxpayer a will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira d that ira d will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a that taxpayer a will be eligible to roll over the proceeds from ira d into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the 60th day from the date the proceeds are received by taxpayer a in her capacity as sole executor and sole beneficiary of decedent b's estate that taxpayer a will not be required to include in her gross_income for federal_income_tax purposes for the year in which the distribution of ira d and subsequent rollover is made pursuant to item above any portion of the amounts timely rolled over from ira d to an ira set up and maintained in taxpayer a's name sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code --- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 601h day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira acquired by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer q a provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in the present case decedent b's interest in ira d passes to his estate taxpayer a is both the sole executor and the sole beneficiary of decedent b's estate with the right to direct that after payment of debts funeral and administrative expenses the remainder of decedent b's estate be distributed to taxpayer a under this set of circumstances no third party can prevent taxpayer a from receiving the proceeds of ira d and from rolling over ira d into another ira set up and maintained in the name of taxpayer a generally if the proceeds of a decedent's ira pass through a third party eg a_trust or an estate and then are distributed to the decedent's surviving_spouse the surviving_spouse shall be treated as having received the ira proceeds from the third party and not from the decedent's ira thus generally a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into his or her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as executor of the decedent's_estate has sole authority and discretion to pay the ira proceeds to him her in such a case when the surviving_spouse actually receives the ira proceeds the surviving_spouse may roll over the amounts into an ira set up and maintained in his her name within days under this set of circumstances the general_rule set forth above will not apply therefore with respect to your ruling requests we conclude that taxpayer a as surviving_spouse and sole beneficiary of decedent b's estate will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira d ira d will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a taxpayer a is eligible to roll over the proceeds from ira d to an individual_retirement_account set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the 60th day after the proceeds are received by taxpayer a in her capacity as sole executor and sole beneficiary of decedent b's estate taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of ira d is made any portion of the proceeds distributed from ira d which are timely rolled over to an ira set up and maintained in taxpayer a's name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent 2g1430027 a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 please address all correspondence to at id - sincerely m ij tdjth carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
